Order unanimously reversed, on the law and matter remitted to Erie County Family Court for further proceedings in accordance with the following memorandum: The petition herein charged this 13-year-old juvenile with conduct which, if done by an adult, would constitute robbery in the first degree. On appearance in Family Court his Law Guardian waived a reading of the petition and entered an admission to the content thereof. The only inquiry made by the court of the juvenile related to where he went to school, what grade he was in, and the number and age relationship of his brothers and sisters. Since an admission of this nature is equivalent to a plea of guilty to a criminal charge in a criminal case (cf. Matter of D. [Daniel], 27 NY2d 90, 97, app dsmd 403 US 926), the Family Court should require that such admissions of guilt be entered by the juvenile and not by the Law Guardian alone. It appears that the juvenile was capable of speaking for himself and it cannot be said on this record that what amounted to a plea of guilty was knowingly and intelligently entered by him (see Matter of Robin J., 47 AD2d 818). We have considered the other issues raised on this appeal and we find them to be without merit. (Appeal from order of Erie County Family Court — juvenile delinquent.) Present — Moule, J. P., Simons, Dillon, Goldman and Witmer, JJ.